Case 2:18-cv-08048-SVW-JC Document 83 Filed 10/10/19 Page 1 of 2 Page ID #:2139




   1
                                                                          Fsc.r_~                i
                                                            CLERK_ U.S. s~~~_1 R~,^T GOLtRT
   2                                                              r__.._~_.~__.m... __.~         c

   3                                                               OCT I 0 2019
   4                                                      CEh~7iv~L CiBTRlr.:T yr Cr`.LI.='`^'
                                                          P,Y                          r.
   5

   6

   7

   8                    UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
   9
       VERNON UNSWORTH,                        Case No. 2:18-cv-08048-SVW (JC)
  10
                              Plaintiff        Judge: Hon. Stephen V. Wilson
  11
            v.                                 [P       ORDER AMENDING
  12                                           SCHEDULI G ORDER
       ELON MUSK,
  13
                              Defendant.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                           1
Case 2:18-cv-08048-SVW-JC Document 83 Filed 10/10/19 Page 2 of 2 Page ID #:2140




   1                                 rPRo           ~ oRnEu
   2          Currently before the Court is a Joint Stipulation to Request Amendments to
   3 the Scheduling Order [Docs. 54, 69] filed by Plaintiff Vernon Unsworth and

   4 Defendant Elon Musk (collectively, the Parties").

   5          The Court, having read and considered the Joint Stipulation to Request
   6 Amendments to the Scheduling Order, and good cause appearing therefore,

   7 GRANTS the Stipulation. IT IS HEREBY ORDERED that:

   8          The Scheduling Order [Doc. 54 Ex A., Doc. 69] is amended as set forth in the
   9 attached Joint Stipulation to Request Amendments to the Scheduling Order, which is
  10 hereby made the Order of this Court.

  11
         Dated: October~v ,2019
  12

  13

  14
                                              o           e en        i son
  15                                         United States istrict Court Judge
  16

  17

  181

  19 1

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                2
